Berkshire, J.
It is only necessary, in tbis case, to consider the first and second errors assigned, as all the other questions found in the record were considered aud decided adversely to the plaintiff in error here, in the case of Caperton vs. Martin, infra. The errors we are to consider relate to the charge or instruction given by the court to the jury, mentioned in the defendant’s first bill of exceptions. The first objection urged against the instruction complained of was, because the instruction told the jury that the law implied malice on the part of the defendant, in committing the wrong and trespass complained of, from'the facts supposed in the instruction.
The instruction was in substance, that if the jury believed from the evidence that the defendant, assuming to act as an officer of the so-called confederate government, and at the time of committing the wrong complained of was engaged in an effort to subvert the government, and that in pursuance of such illegal and treasonable purpose, and as a means to its accomplishment, arrested and imprisoned the plaintiff, that then the law would imply malice from such illegal proceedings, and arrest; and that such presumption of malice could not be rebutted.
It seems to me that this is a fair legal proposition, and I am not able to see any well founded objection to it.
That a sane person is conclusively presumed to intend the natural consequences of the acts committed by him is a fundamental legal maxim, never questioned; and hence, in the case of a deliberate homicide, by a sane person, the law constructively presumes malice; and so it has been held that, the deliberate publication of a calumny, by a party knowing it to be false, raises a conclusive presumption of malice on the part of the publisher. Bowdell vs. Osgood, 3 Pick., 379; Hare vs. Wilson, B. and C., 643; Rex vs. Shiply, 4 Doug., 177; 1 Greenleaf, § 18.
It seems to me, therefore, to be a sound and perfectly tenable proposition that, in ease of a deliberate arrest and imprisonment of a person without color of authority or ex-* *172cuse, tbe law would necessarily imply malice on the part of the wrong doer. But it is objected, secondly, that the court erred in saying that the presumption of malice in the case supposed, was incapable of being rebutted. The latter proposition, it appears to me, is a necessary consequence of the former, and that they must stand or fall together. The proposition is that such presumptions as the law implies from certain ascertained and conceded facts cannot be rebutted. I do not perceive how this could be done, without denying the law itself. The legal inferences of the law, whatever they may be, from undisputed and established facts, are certainly conclusive, so- far as they go, and cannot Be rebutted or explained by evidence. In the case of the publication of the libel, before referred to, it was held that the presumption of malice was conclusive, and a fortiori, it must, as it seems to me, be so held in this case.
I am, therefore, of opinion to affirm the judgment with costs and damages.
The other judges concurred.
Judgment affirmed.